Citation Nr: 0920886	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to apportionment of non-service-connected 
pension benefits.

2. Entitlement to an effective date earlier than July 1, 
2000, for a grant of apportionment of service-connected 
disability benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Representative


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from September 
1972 to August 1974.  The Appellant in this case is the 
Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  The Appellant had hearings 
before a member of the RO Appeals Team in March 2006 and 
January 2007.  A transcript of each hearing is contained in 
the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the following, the Board finds that this case must 
be remanded to satisfy the Veteran's right to notification in 
a simultaneously contested claim.

Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties and 
their representatives will be furnished a copy of the 
Statement of the Case.  38 C.F.R. § 19.101 (2008). 

Should a Substantive Appeal be filed in response to the 
Statement of the Case, the content of the Substantive Appeal 
will be furnished to the other contesting parties to the 
extent that it contains information which could directly 
affect the payment or potential payment of the benefit which 
is the subject of the contested claim.  38 C.F.R. § 19.102 
(2008).

In this case, the Appellant filed a notice of disagreement in 
response to the February 2005 RO decision in March 2005.  A 
Statement of the Case was thereafter issued to the Appellant 
and the Veteran in April 2006.  The Appellant's Substantive 
Appeal (VA Form 9) was received later in April 2006.  The 
content of the Substantive Appeal was not provided to the 
Veteran.

After submitting her Substantive Appeal, the Appellant 
elected to have an RO hearing, which was held in January 
2007.  A Supplemental Statement of the Case was issued to the 
Appellant in June 2007.  A copy of this Supplemental 
Statement of the Case was not provided to the Veteran.

Since the Substantive Appeal submitted by the Appellant 
contains information regarding the Appellant's income and 
expenses which could affect payment of the claimed benefit, a 
copy of this notice should have been provided to the Veteran.  
Additionally, since it is an addendum to the original 
Statement of the Case, the Veteran should have been provided 
a copy of the June 2007 Supplemental Statement of the Case.

Finally, there is a question as to whether the Appellant is 
represented in this case.  The Appellant previously submitted 
a VA Form 21-22a in December 2006 electing Mr. D.C. as her 
agent representative.  Mr. D.C. represented the Appellant at 
her January 2007 hearing.  However, according to notes made 
on the VA Form 21-22a, the RO at some point determined that 
Mr. D.C. was not qualified to represent the Appellant due to 
accreditation issues.  Whether Mr. D.C. qualified as a 
representative under 38 C.F.R. § 14.630 as a representative 
in a one-time claim does not appear to have been considered.  
Thus, upon remand, the RO must determine whether the 
Appellant is currently represented by Mr. D.C., taking into 
consideration 38 C.F.R. § 14.630 (2008), which governs the 
authorization of a person as an agent representative for a 
single claim.  If it is determined that Mr. D.C. is a 
qualified agent representative, all relevant documents sent 
to the Appellant since Mr. D.C. qualified as an agent 
representative must be provided to Mr. D.C.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a copy of the 
Appellant's April 2006 Substantive Appeal 
(VA Form 9).

2. Provide the Veteran a copy of the June 
2007 Supplemental Statement of the Case.

3. Determine whether Mr. D.C. qualifies as 
the Appellant's agent representative, 
taking into consideration all relevant 
regulations, including 38 C.F.R. § 14.630, 
which governs one-time representation for 
a particular claim.  Particular 
consideration should be given to whether 
Mr. D.C. seeks compensation for acting as 
the Appellant's representative, as this is 
prohibited by 38 C.F.R. § 14.630.  Should 
Mr. D.C. otherwise qualify as an agent 
representative, a statement signed by Mr. 
D.C. and the Appellant acknowledging the 
prohibition on fees must be obtained 
before representation can continue.

If, and only if, it is determined that Mr. 
D.C. qualifies as the Appellant's agent 
representative, provide Mr. D.C. with a 
copy of all relevant correspondence 
provided to the 
Appellant since Mr. D.C. qualified as an 
agent representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




